                           IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON

                                      EUGENE DIVISION


CHRISTINA L. MENDOZA

              Plaintiff,
                                                           Civ. No. 6:18-cv-00224-MK
       V.
                                                           ORDER FOR PAYMENT OF
                                                           ATTORNEY FEES PURSUANT
                                                           TOEAJA
COMMISSIONER
Social Security Administration,

              Defendant.


KASUBHAI, Magistrate Judge:

       Based upon the Stipulation of the parties, it is hereby ORDERED that attorney fees in the

amount of $5,604.21 are hereby awarded to Plaintiff, pursuant to the Equal Access to Justice Act

(EAJA), 28 U.S.C. § 2412. Payment ofthis award shall be via check made payable to Plaintiff

and mailed to Plaintiffs attorneys at HARDER, WELLS, BARON & MANNING, P.C., 474

Willamette Street, Eugene, Oregon 97401. Pursuant to Astrue v. Ratliff, the award shall be made

payable to Katherine Eitenmiller, HARDER, WELLS, BARON & MANNING, P.C., if the

Commissioner confirms that Plaintiff owes no debt to the Government through the federal

treasury offset program. There are no costs

Dated this 30th day of September 20
